Citation Nr: 0840095	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  03-11 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied entitlement to the 
benefit currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing in September 2008 to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran seeks service connection for headaches, which she 
contends first manifested in service.  While she has been 
afforded a medical examination, an etiological opinion was 
not obtained.  VA is required to seek such an opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 C.F.R. § 3.159(c)(4) (2007).  

Here, the current medical evidence establishes that the 
veteran receives treatment for headaches.  See, e.g., VA 
progress note, dated in May 2007.  The veteran's service 
medical records confirm treatment for the same, including 
following a June 1982 spinal tap, after an August 1984 motor 
vehicle accident with head injury, and on various other non-
traumatic occasions.  Her July 1985 separation examination 
history specifically noted tension headaches.  The question 
therefore remains whether the evidence indicates that there 
may be an association.  Such an indication will be found when 
there is "medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

In this case, the veteran has testified credibly before the 
undersigned that she continued to experience headaches 
immediately following service of the same nature as she has 
today.  Because formal treatment had been unsuccessful in 
alleviating her pain, she reported self-treating for years.  
In addition, the veteran's treating physician has submitted 
two opinions which tend to associate her current headaches 
with her service.  See statements in September 2004 and March 
2005.  They lack sufficient detail, however, to warrant a 
grant of benefits.  

The veteran's April 2002 examination appears to suggest a 
link between her headaches and her taking nonsteroidal anti-
inflammatory analgesics.  It is unclear from the record, 
however, whether this medication is for her service-connected 
cervical and lumbosacral spine disabilities.  Given this 
evidence, the veteran must undergo a VA medical examination 
to determine the nature and etiology of any current headache 
disorder diagnosed.  This must include whether there is a 
relationship to her service or to her service-connected 
disabilities. 

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) have 
been interpreted to apply to all aspects of service 
connection claims, to include the initial disability rating 
and effective date elements of the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, as the evidence reasonably raises the issue of 
secondary service connection, the veteran should be notified 
of the evidence and information necessary to substantiate 
such a claim.  Corrective notice should be sent to the 
veteran to so comply. 



While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED to the AMC for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate her 
claim for service connection, to include on 
a direct and a secondary basis.  This notice 
must also include the rating criteria by 
which a disability granted service 
connection will be evaluated and how the 
effective date of that grant will be 
assigned.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any headache disorder diagnosed.  
The claims file must be reviewed in 
conjunction with the examination.  All 
testing deemed necessary must be conducted 
and results reported in detail.  Based on 
the review and the physical examination, the 
examiner is asked to render an opinion as to 
whether it is at least as likely as not that 
the veteran's current headache disorder is 
medically related to her in-service symptoms 
of headaches.  

The examiner is also asked to render an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
headache disorder is proximately due to, or 
the result of, her treatment for her 
service-connected spine disabilities.  The 
examiner also must address whether the 
veteran's current headache disorder has 
increased in severity due to her service-
connected spine disabilities.  

The whole file must be reviewed, however, 
attention is invited to tabbed service 
treatment records showing treatment for 
headaches and the April 2002 VA examination 
with opinion on secondary service 
connection.  A rationale for any opinion 
offered is requested.

3.  Thereafter, readjudicate the issue on 
appeal, to include whether direct or 
secondary service connection is warranted.  
If the determination remains unfavorable to 
the veteran, she and her representative 
should be furnished a supplemental statement 
of the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The veteran and 
her representative should be afforded the 
applicable time period in which to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

